DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      TOWN OF GULF STREAM,
                            Appellant,

                                    v.

         MARTIN E. O'BOYLE, JONATHAN R. O'BOYLE,
    WILLIAM RING, RYAN WITMER, CHRISTOPHER O’HARE,
   DENISE DEMARTINI, PUBLIC AWARENESS INSTITUTE, INC.,
          CITIZENS AWARENESS FOUNDATION, INC.,
  OUR PUBLIC RECORDS, LLC, STOPDIRTY GOVERNMENT, LLC,
COMMERCE GROUP, INC., and THE O’BOYLE LAW FIRM, P.C., INC.,
                        Appellees.

                   Nos. 4D16-3386 and 4D16-3634

                          [November 2, 2017]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Donald W. Hafele and Richard L. Oftedal,
Judges;     L.T.   Case      Nos.    502014CA004474XXXMB           and
502016CA005437XXXMB.

    Robert A. Sweetapple and Berkley S. Vitale of Sweetapple, Broeker &
Varkas, PL, Boca Raton, Joanne M. O’Connor of Jones, Foster, Johnston
& Stubbs, P.A., West Palm Beach, and Edward C. Nazzaro, Gulf Stream,
for appellant.

  Elaine Johnson James of Elaine Johnson James, P.A., Palm Beach
Gardens, for appellee Martin E. O’Boyle.

   Kenneth R. Drake and Richard N. Conforti of DeMahy, Labrador, Drake,
Victor, Rojas & Cabeza, Miami, for appellees, Jonathan O’Boyle and
William Ring.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2